Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/937281.  Claims 1-17 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein n = 5 and the coupling profile between the monolithic set and the sprocket-carrying body is formed on a radially inner surface of the two largest sprockets of the monolithic set in Claim 7 and wherein n = 6 and the coupling profile between the monolithic set and the sprocket-carrying body is formed on a radially inner surface of the three largest sprockets of the monolithic set in Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by D’ALUISIO (2009/0191996).

Regarding Claim 1, D’ALUISIO teaches A cogset (26)(21) for a bicycle rear wheel, adapted for being mounted coaxially on a sprocket-carrying body (spline 18 on part 25), the cogset (26)(21) comprising a plurality of axially adjacent sprockets (21) between a first having a minimum number of teeth and a last sprocket having a maximum number of teeth, wherein a first plurality of "n" sprockets, where the range of "n" is 6 >n > 3, are fixedly connected together in a monolithic set (26), and wherein the monolithic is adapted for direct engagement on a coupling profile formed on a radially peripheral surface of a sprocket-carrying body (spline 18 on part 25) through a coupling profile (spline 18 on part 26) formed on a radially inner surface of at least the largest sprocket of the monolithic set (Figs. 3B, 6).

Regarding Claim 2, D’ALUISIO teaches wherein the first sprocket in the monolithic set has 10 teeth (Fig. 6).

Regarding Claim 3, D’ALUISIO teaches wherein the first sprocket in the monolithic set has 9 teeth (Fig. 6)[0057].

Regarding Claim 4, D’ALUISIO teaches wherein the first sprocket in the monolithic set has 8 teeth (Figs. 3B, 6)[0057].

Regarding Claim 5, D’ALUISIO teaches wherein n = 3 (Figs. 3B, 6).

Regarding Claim 6, D’ALUISIO teaches wherein n = 4 (Figs. 3B, 6).

Regarding Claim 9, D’ALUISIO teaches wherein the cogset comprises 12 sprockets [0070] [0055].

Regarding Claim 10, D’ALUISIO teaches wherein the cogset comprises 13 sprockets [0070] [0055].

Regarding Claim 11, D’ALUISIO teaches wherein the cogset comprises 14 sprockets [0070][0055].

Regarding Claim 12, D’ALUISIO teaches A sub-assembly for a bicycle rear wheel, the sub-assembly comprising a sprocket-carrying body (outer axial end of 25)(spline 18 on part 25) and a cogset (26) mounted coaxially on the sprocket-carrying body (spline 18 on part 25), wherein the cogset (26) comprises a plurality of axially adjacent sprockets (21 on part 26) between a first sprocket having a minimum number of teeth and a last sprocket having a maximum number of teeth, wherein "n" sprockets of the plurality axially adjacent sprockets, where "n" is 6 > n> 3, are fixedly connected in a monolithic set, and wherein the monolithic set is directly engaged on a coupling profile formed on a radially peripheral surface of the sprocket-carrying body (spline 18 on part 25) through a coupling profile (spline 18 on part 26) of the monolithic set.

Regarding Claim 13, D’ALUISIO teaches wherein the monolithic set (26) comprises an axial abutment surface body (outer axial end of 25) in abutting engagement against a corresponding outer axial abutment surface of the sprocket-carrying body (inner axial end of 26).


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Claims 7 and 8 are objected to since its features must be shown in the drawings.
Claims 7, 8, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein n = 5 and the coupling profile between the monolithic set and the sprocket-carrying body is formed on a radially inner surface of the two largest sprockets of the monolithic set with the other elements in Claim 7.
wherein n = 6 and the coupling profile between the monolithic set and the sprocket-carrying body is formed on a radially inner surface of the three largest sprockets of the monolithic set with the other elements in Claim 8.
wherein the sprocket-carrying body comprises a radially inner threaded portion with the other elements in Claim 14.
further comprising a ring nut with a threaded portion screwed into a radially inner threaded portion of the sprocket-carrying body with the other elements in Claim 15.
further comprising a ring nut with a threaded portion screwed into a radially inner threaded portion of the sprocket-carrying body with the other elements in Claim 16.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654